Citation Nr: 1542583	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  10-24 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for sinus disability.

3.  Entitlement to service connection for headache disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.  This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Board remanded the Veteran's claims to the originating agency in March 2013 for further development, and the claims are now before the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claims are decided.

The Veteran contends that his back was injured by a 15 to 20-foot fall during his service in Vietnam.  The Veteran testified as to the treatment he received over the next several days, and also described his history of back pain and treatment since separation from service, which has included surgery, back injections, and medications.

Pursuant to the Board's remand directive, the Veteran was afforded a VA examination in April 2013, and the examiner diagnosed degenerative disc disease.  A current back disability, therefore, is conceded.

In the report of the April 2013 VA examination, the examiner concluded that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale for this conclusion, the examiner stated that the Veteran's service treatment records (STRs) contain no evidence of complaints or treatment for a back condition.  In its first remand, however, the Board specifically instructed the examiner to "assume that the Veteran is a reliable historian," absent affirmative evidence to the contrary.  That is, the examiner was instructed to credit the Veteran's description of his fall during service.  Instead, the examiner wholly ignored the Veteran's account of his fall.  A medical examiner is not free to simply ignore a Veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In her conclusion, the examiner also stated that the Veteran's separation physical disclosed a normal spine, that the letter from the Veteran's chiropractor, Dr. King, does not state a specific back diagnosis or any history regarding the Veteran's back pain, and that the Veteran stated that he was a carpenter and worked on the railroad, which involved heavy physical work.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the examiner listed certain facts she relied on, her report fails to connect her rationale to her conclusion by explaining how and why those facts led her to reach her conclusion.  Based upon the foregoing inadequacies, the Board has determined that a new VA examination with medical opinion is warranted.

The Veteran also claims entitlement to service connection for an upper respiratory condition, specifically claimed as sinusitis.  The Board notes initially that the Veteran checked the box indicating sinusitis on his report of medical history prior to induction.  The examiner, however, marked the Veteran's nose and sinuses as normal on induction.  A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Because the examiner did not note any sinus abnormality at induction, the Board finds that the presumption of soundness applies in this case.

During her April 2013 examination, the examiner diagnosed allergic rhinitis, but did not diagnose or comment on the Veteran's claimed sinusitis.  The Veteran's STRs show that he was treated for an upper respiratory infection in June and November 1970, as well as sore throats in May, June, and November 1970.  Further, records from the Cincinnati VA medical center indicate that the Veteran underwent surgery just five months after his separation from service.  At that time, the Veteran reported a three-week period of chronic frontal headaches and was noted to have chronic sinusitis.

Importantly, the Board notes that the examiner reported that no records from the Cincinnati VA medical center were available for her review at the time of the April 2013 examination.  The Board notes also that the examiner's report fails to address notations of chronic sinusitis made in records from the VA outpatient clinic in Bellevue in June 2004, June 2006, and July 2007.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).  The Board finds that the examiner's inability to review records of the Veteran's 1971 surgery and her failure to address the 2004, 2006, and 2007 notations of chronic sinusitis, render the examination and medical opinion in this case inadequate for adjudication purposes.  The Board finds, therefore, that an additional examination and opinion are warranted.

The Board finally notes that the April 2013 examiner determined that the Veteran's headaches are associated with his sinus problems.  Therefore, the Veteran's claim of entitlement to service connection for headache disability will remain pending while the Veteran's sinusitis claim is further developed.

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not provided a prior opinion in this case, to determine the nature and etiology of the Veteran's back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Then, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's current back disability originated during his period of active service or is otherwise etiologically related to his period of active service.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's reports of a 15 to 20-foot fall from a guard tower during his service in Vietnam, and his subsequent treatment for back pain.

If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3. The RO or the AMC also should afford the Veteran a VA examination by a physician with sufficient expertise, who has not provided a prior opinion in this case, to determine the nature and etiology of any sinus disorders present during the period of the claim (August 2008 to the present).  All pertinent evidence of record must be made available to and reviewed by the examiner.  

The examiner should first state whether the Veteran currently has a sinus disability or has had one during the period of the claim.  In this regard, the examiner must discuss and consider the June 2004, June 2006, and January 2007 notations of chronic sinusitis in the Veteran's outpatient records.

With respect to each sinus disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present in service and if so, an opinion as to whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty.  

With respect to each sinus disorder present during the period of the claim that the examiner believes existed prior to the Veteran's entrance onto active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent  increase in severity as a result of service.

With respect to each sinus disorder present during the period of the claim that the examiner believes was not present during service, the examiner should state an opinion as to whether there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

In this regard, the examiner must address and consider the Veteran's STRs, which show that he was treated for upper respiratory infections in June and November 1970, and sore throats in May, June, and November 1970.  The examiner must also consider the Cincinnati VA medical center's records showing he underwent surgery following a three-week period of sinusitis just five months after separation from service.

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

